F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         NOV 27 1998
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,
          Plaintiff - Appellee,                         No. 97-7125
 v.                                               (D.C. No. 97-CR-25-S)
 JIMMY DALE HALL, JR., a/k/a Bo                         (E. D. Okla.)
 Hall,
          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




      After examining Defendant-Appellant’s brief and the appellate record, this

panel has determined unanimously that oral argument would not materially assist

the determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9.

The case is therefore ordered submitted without oral argument.

      On May 28, 1997, pursuant to a plea agreement, Defendant pled guilty to

one count of possession with intent to distribute methamphetamine. Because



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Defendant was not present for his sentencing on September 17, 1997, a warrant

was issued for his arrest. After Defendant’s arrest, he was sentenced on

October 29, 1997. The sentencing court found that Defendant had not accepted

responsibility for his criminal conduct despite his guilty plea because he had

failed to withdraw from criminal conduct while awaiting sentencing. This

determination was supported by evidence that Defendant possessed narcotics,

firearms, and $19,000 cash upon his second arrest. See R., Doc. 14 at 2-3. The

court also found that he had obstructed justice during the prosecution of the case

because he willfully failed to appear for sentencing. Consequently, the court

increased Defendant’s offense level by five levels and sentenced him to 240

months imprisonment and sixty months supervised release.

      Although Defendant filed a notice of appeal to appeal the conviction and

sentence, Defendant’s counsel moved this court to withdraw as counsel because

he believed an appeal was frivolous. In accordance with this court’s order to file

a brief referring to all matters in the record that might arguably support an appeal

pursuant to Anders v. California, 386 U.S. 738, 744 (1967), counsel filed a one-

page brief stating that there are no matters in the record to raise on appeal and

that the appeal is wholly frivolous. Having carefully considered the record on




                                          -2-
appeal and counsel’s filings, we affirm Defendant’s conviction and sentence and

grant counsel’s motion to withdraw.

      AFFIRMED.

                                                  Entered for the Court



                                                  Monroe G. McKay
                                                  Circuit Judge




                                       -3-